MEMORANDUM CASES.
THE COURT.
Appeal from a judgment entered in favor of plaintiff upon a verdict against the city and county of San Francisco.
The action was one for damages for personal injuries sustained by plaintiff while a passenger in a bus operated by Guiseppe Larussa, which on November 22, 1929, came into collision with a truck owned and operated by the municipality.
The complaint alleged that the injuries complained of were caused by the negligence of Larussa and an employee of the municipality. The injuries arose from the same accident described in the opinion filed in case numbered 7877 in this court and entitled Fern McGlothin v. City and County of San Francisco,ante, p. 324 [10 P.2d 116], on account of which the plaintiff in that action also recovered against the municipality and which judgment was heretofore affirmed by this court. *Page 783
[1] It was stipulated by appellant and respondent that the appeal in the present case be submitted for decision on all the briefs, maps, etc., now on file in said cause numbered 7877, and that the decision to be rendered therein should be with like force and effect the decision in this cause. The judgment appealed from in the present action is accordingly affirmed.